
	
		III
		112th CONGRESS
		2d Session
		S. RES. 495
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2012
			Mr. Kohl (for himself
			 and Mr. Hatch) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the period beginning on June
		  17, 2012, and ending on June 23, 2012, as Polycystic Kidney Disease
		  Awareness Week, and raising awareness and understanding of polycystic
		  kidney disease and the impact such disease has on patients. 
	
	
		Whereas polycystic kidney disease, known as
			 PKD, is a life-threatening genetic disease, affecting newborns,
			 children, and adults regardless of sex, age, race, geography, income, or
			 ethnicity;
		Whereas there are 2 forms of polycystic kidney disease,
			 autosomal dominant (ADPKD), and autosomal recessive (ARPKD), a rare form
			 frequently leading to early death;
		Whereas polycystic kidney disease causes multiple cysts to
			 form on both kidneys (ranging in size from a pinhead to a grapefruit), leading
			 to an increase in kidney size and weight;
		Whereas polycystic kidney disease is a systemic disease
			 that causes damage to the kidneys and the cardiovascular, endocrine, hepatic,
			 and gastrointestinal systems;
		Whereas patients with polycystic kidney disease often
			 experience no symptoms early in the disease, and many patients do not realize
			 they have polycystic kidney disease until other organs are affected;
		Whereas symptoms of polycystic kidney disease may include
			 high blood pressure, chronic pain in the back, sides or abdomen, blood in the
			 urine, urinary tract infection, heart disease, and kidney stones;
		Whereas polycystic kidney disease is the number 1 genetic
			 cause of kidney failure in the United States;
		Whereas more than half of polycystic kidney disease
			 patients will reach kidney failure and require dialysis or a kidney transplant
			 to survive, thus placing an extra strain on dialysis and kidney transplantation
			 resources;
		Whereas there is no treatment or cure for polycystic
			 kidney disease; and
		Whereas there are thousands of volunteers nationwide
			 dedicated to expanding essential research, fostering public awareness and
			 understanding, educating patients and their families about polycystic kidney
			 disease to improve treatment and care, providing appropriate moral support, and
			 encouraging people to become organ donors: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 period beginning on June 17, 2012, and ending on June 23, 2012, as
			 Polycystic Kidney Disease Awareness Week;
			(2)supports the
			 goals and ideals of Polycystic Kidney Disease Awareness Week, to raise public
			 awareness and understanding of polycystic kidney disease;
			(3)recognizes the
			 need for additional research to find treatments and a cure for polycystic
			 kidney disease; and
			(4)encourages the
			 people of the United States and interested groups to support Polycystic Kidney
			 Disease Awareness Week through appropriate ceremonies and activities, to
			 promote public awareness of polycystic kidney disease, and to foster
			 understanding of the impact of such disease on patients and their
			 families.
			
